UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6607



LINDA ANN TYLER,

                                            Plaintiff - Appellant,

          versus


GLORIA JEAN RACKLEY; E. RICHARD BAZZLE, Warden
of Leath Correctional Institution; CHARLES
KEARNEY, JR., Captain; DIANE HAMRICK, Lieuten-
ant; MELISSA WHITT; BERNICE WIGGLETON, Major;
BARBARA L. PARTILEDGE, Officer; R. IRBY, Men-
tal Health Counselor; DIANE LITWER, Grievance
Coordinator; RANCE COBB, Principal; BETTY
FLEMING, Sergeant; V. C. HILL, Lieutenant;
BARBARA SHUMATE, of Operations at Leath Cor-
rectional Institution; T. J. PHILSON, Captain;
SHERRI CHANDLER, Administrative Assistant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-99-2845-4-22BF)


Submitted:   September 21, 2000       Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Linda Ann Tyler, Appellant Pro Se. Steven Michael Pruitt, BURNS,
MCDONALD, BRADFORD, PATRICK & TINSLEY, Greenwood, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Linda Ann Tyler appeals from the denial of her motion for

appointment of counsel.   We grant Appellees’ motion to dismiss the

appeal for lack of jurisdiction, because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     Thus, we dismiss the appeal as interlocutory.     We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED



                                 2